Citation Nr: 0927274	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania.  An August 2005 rating decision granted service 
connection for PTSD and assigned an initial evaluation of 50 
percent, effective May 2005.  A December 2005 rating decision 
denied a TDIU.  The Veteran appealed both determinations.

The Veteran appeared at a Board hearing via video conference 
in June 2009 before the undersigned Acting Veterans Law 
Judge.  He also appeared at a local hearing before an RO 
Decision Review Officer in August 2008.  Transcripts of the 
testimony at both hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's PTSD has been 
manifested by occupational and social impairment reflecting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  The preponderance of the competent evidence indicates the 
Veteran is unable to obtain and maintain substantially 
gainful employment due solely to his service-connected 
disability.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements are met for an initial rating of 70 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The requirements are met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 4.1, 
4.3, 4.7, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefits sought, 
discussion of compliance or non-compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002), notice and assistance 
requirements would serve no useful purpose.

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

PTSD Rating

Current rating evaluations of mental disorders include 
consideration of the criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV), 38 C.F.R. 
§ 4.130, but the VA rating criteria govern the overall 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
44 (2002).  An evaluation of the disability level of a mental 
disorder is based on the total evidentiary picture of the 
appellant's occupational and social impairment.  Further, 
social impairment is not the sole criterion on which an 
evaluation is based, 38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Historically, a November 1992 rating decision granted service 
connection for a dysthymic disorder and assigned an initial 
evaluation of 30 percent, effective June 1992.  VA received 
the Veteran's current claim for service connection for PTSD 
in May 2005.  The August 2005 rating decision notes that, 
inasmuch as the rating criteria are the same for all mental 
disorders, the rating of the PTSD disorder would be included 
in the dysthymic disorder, which was increased from 30 to 50 
percent, effective May 2005.  An October 2005 rating decision 
granted a temporary 100 percent evaluation for the period 
August to September 2005 secondary to inpatient treatment for 
PTSD.

The Board notes that, as the claim on appeal involves the 
initial disability rating for PTSD, service connection for 
dysthymic disorder has also been in effect for the entire 
period, and the Board has considered all psychiatric 
symptomatology in deciding the claim on appeal.

The applicable rating criteria provide that, a mental 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The Board further notes that a Global Assessment of 
Functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC No. 10-95 (March 31, 1995), 60 Fed. 
Reg. 43,186.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

The August 2005 rating decision was based on the Veteran's 
June 2005 examination.  The Veteran reported his symptoms as 
mood disturbance manifesting as depression, and recently 
prior to the examination, increased anxiety and panic 
attacks, and hypervigilence.  He also reported intrusive 
thoughts in the form of flashbacks.  Following separation 
from active service, the Veteran worked as a truck driver and 
later as a security guard at a prison for 18 years.  He 
reported interpersonal conflict in that workplace, which 
resulted in more than one disciplinary action, and he took an 
early retirement to get away from it.

The Veteran was married from 1972 to 1990, when he was 
divorced.  His psychotic behavior, which included awakening 
the children during the night after his nightmares, induced 
considerable stress on them.  The Veteran noted he felt 
estranged from his wife and children, and he felt no 
emotional or physical connection to them.  He has not had any 
real social relationships since his divorce.  His social 
interaction is limited to fellow Vietnam veterans in his 
weekly therapy group meetings, and he reported no leisure 
activities or pursuits.

He tended to isolate, as he lived alone in a trailer on five 
acres of land, which he left only for scheduled appointments.  
He does his grocery and other shopping in the early morning 
hours to avoid crowds or social contact.  The examiner noted 
the Veteran was able to maintain minimal personal hygiene.

Mental status examination revealed the Veteran as alert x 3, 
there was no discernable memory loss or impairment of short- 
or long-term memory.  Rate and flow of speech was normal, as 
there was no irrelevant, illogical, or obscure speech 
patterns noted.  The Veteran described panic attacks as 
occurring 2 to 3 times a week, they lasted 4 to 5 minutes, 
and they consisted of racing heart and frequent episodes of 
hyperventilation.  He reported a mild response to his 
medication for them, and that they impacted day-to-day life 
and prohibited his ability to perform his activities of daily 
living.  He described depression that included anhedonia, 
poor sleep, and frequent panic attacks associated with 
chronic anxiety.  Prior to his medication regimen, he 
reported being able to sleep every 2 hours, but he was 
sleeping slightly more as of the day of the examination.  The 
examiner noted the Veteran's symptoms were clinically 
significant and they caused persistent isolation and social 
withdrawal.  The examiner's Axis I diagnoses included PTSD 
and adjustment disorder with mixed anxiety and depressed 
mood.  GAF was assessed as 55.  The examiner noted the 
Veteran continued to manifest his symptoms despite being 
compliant with his medications.

The Board notes, as his attorney agreed at the hearing, that 
while the findings at clinical examination did not show the 
Veteran to have manifested the more serious symptomatology of 
the 70 percent rating criteria, such as suicide or homicide 
ideation, spatial disorientation, or near-continuous panic 
attacks, the findings do note manifestation of near-
continuous depression, anxiety, and ritualistic behavior that 
clearly impacts the Veteran's ability to function.  The 
examiner noted the frequency with which the Veteran patrolled 
his premises prior to departing for any purpose, and the 
effort he expends to avoid any interaction or social contact 
whatsoever.

The Veteran indicated at the hearing that his symptoms had 
increased in severity, he was isolating even more, and that 
his medication did not seem to be as effective as before at 
helping his sleep disturbance.  Among the increased 
symptomatology he noted was daily panic attacks.  The 
outpatient treatment records confirm the Veteran copes via 
extreme isolative behavior.  While they note he at one time 
worked as a volunteer at a VA medical facility, he did so 
only as long as he was in a storage room alone applying 
stickers to containers.  When he was asked to start 
delivering the containers to their destinations, he could not 
cope with riding on the elevator or encountering anyone else.  
His anxiety was too much for him to handle.  The records also 
note that, while he attends church regularly, he stands in 
the back alone.  Once asked to help take up the collection, 
he did so without looking at anyone, and he was extremely 
anxious afterwards.  The Veteran noted in a written 
submission that, it is not that he merely prefers to live 
alone on wooded property, but he has to in order to function.

In light of the fact the Veteran's medical records show he 
functions best only in isolation and other findings, the 
Board finds the combined effect of his service-connected 
acquired psychiatric disorders more nearly approximates a 70 
percent rating.  38 C.F.R. § 4.7.  The Veteran and his 
attorney agree that 70 percent is the appropriate rating for 
his symptomatology.  See Transcript of Board hearing, P. 24.  
As the Board is granting the 70 percent rating sought, 
discussion of the Veteran's entitlement to a rating in excess 
of 70 percent is not necessary.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (where a claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims).




Individual Unemployability

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Marginal employment (generally, where the disabled 
person's earned annual income does not exceed the amount 
established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Analysis

As noted above, the Veteran has stated that he took an early 
retirement from his security guard job to avoid being fired; 
and that if he was not assigned to a function that he could 
perform alone and away from other personnel, he encountered 
interpersonal conflict with peers and supervisors.  His 
treating VA psychiatrist noted in September 2005, and again 
in January 2006, that the Veteran would have lifelong 
psychological problems, and that it was unlikely he could 
ever participate in gainful employment.  As a result, she 
deemed the Veteran unemployable.

The Social Security Administration determined in April 2007 
the Veteran was unemployable as of July 2004.  The Veteran's 
VA claim was not received until September 2005.

There is no other opinion or evidence that contradicts the VA 
psychiatrist's opinion.  The RO denied a TDIU, in part, due 
to the Veteran not meeting the single disability rating of at 
least 70 percent.  The Board's action above, removes that 
impediment.  

In light of the VA psychiatrist's opinion, the Board finds 
the Veteran is unable to obtain and maintain substantially 
gainful employment due to the combined effect of his service-
connected acquired psychiatric disorders.  38 C.F.R. §§ 4.7, 
4.16.


ORDER

A 70 percent initial rating for PTSD is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

A TDIU due to service-connected disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


